EXHIBIT 10.1

EXECUTION COPY

 

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY (this “Guaranty”), dated as of October 5, 2006, made by the
Persons listed on the signature pages hereof under the caption “Subsidiary
Guarantors” and the Additional Guarantors (as defined in Section 5.11) (such
Persons so listed and the Additional Guarantors being, collectively, the
“Guarantors” and, individually, each a “Guarantor”) in favor of and for the
benefit of the Purchasers (as defined below).

W I T N E S S E T H:

WHEREAS, pursuant to the Securities Purchase Agreement, dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Securities Purchase Agreement”) by and among the Company, the several
purchasers from time to time party thereto (the “Purchasers”), the Company has
agreed to issue senior notes in the aggregate principal amount of $22,000,000
(the “Notes”) upon the terms and subject to the conditions set forth therein;

WHEREAS, the Company is a member of an affiliated group of companies that
includes each of the Guarantors;

WHEREAS, the Company and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
issuance of the senior notes under the Securities Purchase Agreement; and

WHEREAS, it is a condition to the obligation of the Purchasers to purchase the
Notes (as defined in the Securities Purchase Agreement) under the Securities
Purchase Agreement that the Guarantors shall have executed and delivered this
Subsidiary Guaranty.

NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
enter into the Securities Purchase Agreement and to purchase the Notes, and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, each Guarantor hereby agrees as follows:

 

 

 

 

 

2

 

 

SECTION 1

 

DEFINED TERMS

1.1

Definitions.

(a)      Unless otherwise defined herein, terms defined in the Securities
Purchase Agreement and used herein shall have the meanings given to them in the
Securities Purchase Agreement.

(b)      The following terms, in addition to those terms defined elsewhere in
this Guaranty, shall have the following meanings:

“Business Day”: any day other than Saturday, Sunday or other day on which
commercial banks in the city of New York are authorized or required by law to
remain closed.

“Company Obligations”: the collective reference to each Obligation of the
Company to the Purchasers arising under, out of, or in connection with any
Transaction Document, or any other document made, delivered or given in
connection therewith.

“Default”: as defined in the Notes.

“Disregarded Person”: a Person who is disregarded as an entity separate from its
owner for United States federal income tax purposes pursuant to Treasury
Regulation Section 301.7701-2(c)(2).

“Domestic Subsidiary”: a Subsidiary other than a Foreign Subsidiary.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Foreign Subsidiary”: a Subsidiary that is not a “United States person” under
and as defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended.

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Company Obligations and (ii) each Obligation of such Guarantor to any
Purchaser arising under, out of, or in connection with any Transaction Document,
or any other document made, delivered or given in connection therewith.

“Guarantors”: the collective reference to each of the Subsidiaries of the
Company who are signatories hereto and any other entity that may become a party
hereto as a Guarantor as provided herein.

 

 

 

 

 

3

 

 

“Indebtedness”: as defined in the Notes.

“Majority Holders”: the holders of a majority in outstanding principal amount of
the Notes.

“Obligations”: (i) the unpaid principal of and interest on (including interest
accruing, at the then applicable rate provided in the Notes after the maturity
of the Notes and interest accruing at the then applicable rate provided in the
Notes after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Company or any
Subsidiary (whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding)) the Notes and (ii) all other obligations and
liabilities of the Company to any Purchaser whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, the Securities Purchase
Agreement, any other Transaction Document, or any other document made, delivered
or given in connection herewith or therewith, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees and other charges of counsel to any Purchaser that
are required to be paid by the Company or any Subsidiary pursuant to any such
document) or otherwise.

“Securities Act”: the Securities Act of 1933, as amended.

“Termination Date”: the date on which all of the following shall have occurred:
(i) the principal of and accrued interest on all outstanding Notes shall have
been paid in full and (ii) all fees, expenses, premiums, indemnities and other
amounts then due and payable in respect of the Obligations shall have been paid
in full.

1.2     Other Definitional Provisions. (a) The words “hereof”, “herein,”
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section, Annex and Schedule references are to this Guaranty
unless otherwise specified.

(b)      The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

(c)      Unless the context requires otherwise, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, revenues, accounts, leasehold
interests and contract rights, (iii) any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any applicable

 

 

 

 

4

 

restrictions set forth herein or in any other Transaction Document), (iv) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any applicable restrictions set forth herein
or in any other Transaction Document), and (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time.

SECTION 2

 

GUARANTEE

2.1     Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Purchasers the prompt and
complete payment and performance by the Company when due (whether at the stated
maturity, by acceleration or otherwise) of the Company Obligations.

(b)      Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
validly guaranteed by such Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

(c)      Each Guarantor agrees that the Company Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Purchasers hereunder.

(d)      The guarantee contained in this Section 2 shall remain in full force
and effect until the Termination Date.

(e)      No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person, or received or collected by any Purchaser from
the Company, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Company Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Company Obligations or any payment received or collected from such Guarantor in
respect of the Company Obligations), remain liable for the Company Obligations
up to the maximum liability of such Guarantor hereunder until the Termination
Date.

 

 

 

 

 

5

 

 

2.2     Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Purchasers, and each Guarantor shall remain liable to the
Purchasers for the full amount guaranteed by such Guarantor hereunder.

2.3     No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Purchasers, no Guarantor shall be entitled to be subrogated to any of the rights
of the Purchasers against the Company or any other Guarantor or any collateral
security or guarantee or right of offset held by the Purchasers for the payment
of the Company Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Company or any other Guarantor in
respect of payments made by such Guarantor hereunder, until the Termination
Date. If any amount shall be paid to any Guarantor on account of such
subrogation, contribution or reimbursement rights at any time when all of the
Company Obligations shall not have been paid in full, such amount shall be held
by such Guarantor in trust for the Purchasers, segregated from other funds of
such Guarantor, and shall, immediately upon receipt by such Guarantor, be turned
over to the Purchasers, in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Purchasers, if required), to be applied
against the Company Obligations, whether matured or unmatured, in such order as
the Majority Holders may determine.

2.4     Amendments, etc. with Respect to the Company Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, (i) any demand for payment of any of the Company Obligations made by
any Purchaser may be rescinded by such Purchaser and any of the Company
Obligations continued, (ii) the Company Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Purchaser, (iii) the
Securities Purchase Agreement and the other Transaction Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
its terms, or (iv) any guarantee or right of offset at any time held by any
Purchaser for the payment of the Company Obligations may be waived, surrendered
or released.

 

 

 

 

 

6

 

 

2.5     Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Company
Obligations and notice of or proof of reliance by any Purchaser upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Company Obligations shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended, modified or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Company and any of the Guarantors, on the one hand, and the
Purchasers, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in this Section
2. Each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Company or any of the Guarantors
with respect to the Company Obligations. Each Guarantor understands and agrees
that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the Securities Purchase Agreement or any
other Transaction Document, any of the Company Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Purchaser, (ii) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Company
or any other Person against any Purchaser, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Company or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Company for the Company Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance (other than a defense of payment or performance). When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Guarantor, any Purchaser may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Company, any other Guarantor or any other Person or against any
collateral security or guarantee for the Company Obligations, or any right of
offset with respect thereto, and any failure by any Purchaser to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Company, any other Guarantor or any other Person, or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Company, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Purchaser against any Guarantor. For the purposes hereof,
“demand” shall include the commencement and continuance of any legal
proceedings.

2.6     Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Company Obligations is rescinded or must
otherwise be

 

 

 

 

7

 

restored or returned by any Purchaser upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

2.7     Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Purchasers, for the benefit of the Purchasers, without set-off or
counterclaim in immediately available funds in Dollars in accordance with the
Securities Purchase Agreement and the Notes.

2.8     Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Company’s and each other Guarantor’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Company Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that the
Purchasers will not have any duty to advise such Guarantor of information known
to it or any of them regarding such circumstances or risks.

SECTION 3

 

REPRESENTATIONS AND WARRANTIES

To induce the Purchasers to enter into the Securities Purchase Agreement and to
purchase the Notes pursuant thereto, each Guarantor, as to itself, hereby
represents and warrants to the Purchasers as of the date hereof that:

3.1     Representations in Securities Purchase Agreement. The representations
and warranties set forth in Section 3 of the Securities Purchase Agreement as
they relate to such Guarantor or to the Transaction Documents to which such
Guarantor is a party, each of which is hereby incorporated herein by reference,
are true and correct, and shall be incorporated by reference herein as if they
were fully set forth herein, provided that each reference in each such
representation and warranty to the Company’s knowledge shall, for the purposes
of this Section 3.1, be deemed to be a reference to such Guarantor’s knowledge.

3.2      Satisfaction or Waiver of Conditions Precedent. There are no conditions
precedent to the effectiveness of this Subsidiary Guaranty with regard to such
Guarantor that have not been satisfied or waived.

3.3     Credit Analysis. Such Guarantor has, independently and without reliance
upon any Purchaser and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this

 

 

 

 

8

 

Subsidiary Guaranty, and such Guarantor has established means satisfactory to it
of obtaining from the Company and each other Guarantor on a continuing basis
information pertaining to the business, condition (financial or otherwise),
operations, performance, properties and prospects of the Company and such other
Guarantors.

SECTION 4

 

COVENANTS

Each Guarantor, as to itself, covenants and agrees with the Purchasers that,
from and after the date of this Guaranty until the Termination Date, such
Guarantor will perform and observe, and cause each of its Subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Transaction Documents on its or their part to be performed or observed or that
the Company has agreed to cause such Guarantor or such Subsidiaries to perform
or observe. Each Guarantor further agrees to be bound by the provisions of
Sections 4.22 and 4.23 of the SPA as if they were a party to such agreement.

SECTION 5

 

MISCELLANEOUS

5.1     Amendments; Waivers. No provision of this Guaranty may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by each Purchaser or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this Guaranty
shall be deemed to be a continuing waiver in the future or a waiver of any
subsequent default or a waiver of any other provision, condition or requirement
hereof, nor shall any delay or omission of either party to exercise any right
hereunder in any manner impair the exercise of any such right.

5.2     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (c) the 2nd Business Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for

 

 

 

 

9

 

such notices and communications shall be as set forth on the signature pages
attached hereto.

5.3     No Waiver; Cumulative Remedies. No failure to exercise, and no delay in
exercising, on the part of any Purchaser, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, remedy, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any other rights, remedies, powers or privileges
provided by law.

5.4     Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay
or reimburse each Purchaser for all its costs and expenses incurred in
collecting against such Guarantor its Guarantor Obligations or otherwise
enforcing or preserving any rights under this Guaranty and the other Transaction
Documents to which such Guarantor is a party, including the fees and other
direct out-of-pocket charges of one (1) outside counsel to the Majority Holders.

(b)      Each Guarantor agrees to pay, indemnify and hold the Purchasers
harmless from any and all claims with respect to the execution, delivery,
enforcement, performance and administration of this Guaranty to the extent the
Company would be required to do so pursuant to Section 4.11 of the Securities
Purchase Agreement.

(c)      The agreements in this Section 5.4 shall survive the termination of
this Guaranty and the repayment of the Obligations and all other amounts payable
under the Securities Purchase Agreement, the Notes and the other Transaction
Documents.

5.5     Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Purchasers and their respective successors and assigns and, to the extent
expressly provided herein, their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons including as provided in
Section 5.4; provided that no Guarantor may assign or otherwise transfer any of
its rights or obligations under this Guaranty without the prior written consent
of the Majority Holders and any attempted assignment or transfer without such
consent shall be null and void.

5.6     Counterparts; Guarantor’s Separate Guarantees. This Guaranty may be
executed by one or more of the parties to this Guaranty on any number of
separate counterparts (including by facsimile transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Guaranty by facsimile
transmission shall be as effective

 

 

 

 

10

 

as delivery of a manually executed counterpart hereof. This Guaranty shall
become effective as to any Guarantor when a counterpart hereof executed on
behalf of such Guarantor shall have been delivered to each Purchaser and a
counterpart hereof shall have been executed on behalf of each Purchaser. This
Guaranty shall be construed as a separate guaranty with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

5.7     Severability. If any provision of this Guaranty is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Guaranty shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Guaranty.

5.8     Headings. The headings herein are for convenience only, do not
constitute a part of this Guaranty and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Guaranty will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

5.9     GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS GUARANTY SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). Each Guarantor and, by
its acceptance of the benefits hereof, each Purchaser, agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Guaranty and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York, borough of
Manhattan. Each Guarantor and, by its acceptance of the benefits hereof, each
Purchaser, hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of this Guaranty), and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is an improper or inconvenient venue for such proceeding. Each

 

 

 

 

11

 

Guarantor and, by its acceptance of the benefits hereof, each Purchaser, hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Guaranty and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. EACH GUARANTOR AND,
BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, EACH PURCHASER, HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS GUARANTY, THE OTHER TRANSACTION DOCUMENTS OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY. If any Purchaser shall commence an action or
proceeding to enforce any provisions of this Guaranty, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

5.10

Acknowledgments. Each Guarantor hereby acknowledges that:

(a)      it has been advised by counsel in the negotiation, execution and
delivery of this Guaranty;

(b)      the Purchasers have no fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Guaranty or any of the other
Transaction Documents, and the relationship between the Guarantors, on the one
hand, and the Purchasers, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c)      no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby.

5.11    Additional Guarantors. Upon the formation or acquisition of any new
direct or indirect Domestic Subsidiaries by any Guarantor other than (x) a
Person who was acquired as a Domestic Subsidiary of any Guarantor solely in
consideration of the issuance of equity securities, provided that neither the
Company nor any Guarantor is liable with respect to any of the Indebtedness of
such Person greater than that is otherwise permitted to be incurred pursuant to
the Note, or (y) a Person which is subject to one or more contractual or legal
restrictions existing prior to the time such Person becomes a Domestic
Subsidiary of the Guarantor which prevents such Person from becoming a
Guarantor, which restriction(s) is not created in contemplation of or in
connection with such Person becoming a Domestic Subsidiary of such Guarantor

 

 

 

 

12

 

(provided that such Person shall to the extent it is permitted to do so in light
of such restriction(s) grant to the Purchasers a subordinated guaranty or other
similar support of the Obligations in a manner which is reasonably satisfactory
to all parties), such Domestic Subsidiary shall, within 30 days (which may be
extended by up to additional 10 days by the Majority Holders) after such
formation or acquisition, cause such Domestic Subsidiary to duly execute and
deliver to each Purchaser a guaranty supplement, in the form attached hereto as
Annex I. Upon the execution and delivery by such Domestic Subsidiary of a
guaranty supplement, (a) such Domestic Subsidiary shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Transaction
Document to a “Subsidiary Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (b) each reference herein to “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Transaction Document to the “Subsidiary Guaranty”,
“thereunder”, “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such guaranty
supplement.

5.12    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Guaranty.

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guaranty
to be duly executed and delivered as of the date first above written.

ACCESS DIGITAL MEDIA, INC.

By: /s/ A. Dale Mayo  

Name: A. Dale Mayo
Title: President

 

Address to Notice:

 

c/o Access Integrated Technologies, Inc.

55 Madison Avenue

Suite 300

Morristown, NJ 07960

 

With a copy to (which shall not constitute

notice):

 

Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10178

Attention: Jonathan Cooperman



 

 

 

 

 

 

 

CORE TECHNOLOGY SERVICES, INC.

By: /s/ A. Dale Mayo  

Name: A. Dale Mayo
Title: Chief Executive Officer

 

Address to Notice:

 

c/o Access Integrated Technologies, Inc.

55 Madison Avenue

Suite 300

Morristown, NJ 07960

 

With a copy to (which shall not constitute

notice):

 

Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10178

Attention: Jonathan Cooperman



 

 

 

 

 

 

 

HOLLYWOOD SOFTWARE, INC.
d/b/a ACCESSIT SOFTWARE

By: /s/ Gary S. Loffredo  

Name: Gary S. Loffredo
Title: Secretary

 

Address to Notice:

 

c/o Access Integrated Technologies, Inc.

55 Madison Avenue

Suite 300

Morristown, NJ 07960

 

With a copy to (which shall not constitute

notice):

 

Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10178

Attention: Jonathan Cooperman



 

 

 

 

 

 

 

FIBERSAT GLOBAL SERVICES INC.,
d/b/a ACCESSIT SATELLITE AND SUPPORT SERVICES

By: /s/ A. Dale Mayo  

Name: A. Dale Mayo
Title: Chief Executive Officer

 

Address to Notice:

 

c/o Access Integrated Technologies, Inc.

55 Madison Avenue

Suite 300

Morristown, NJ 07960

 

With a copy to (which shall not constitute

notice):

 

Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10178

Attention: Jonathan Cooperman



 

 

 

 

 

 

 

ADM CINEMA CORPORATION,
d/b/a the PAVILLION THEATER

By: /s/ A. Dale Mayo  

Name: A. Dale Mayo
Title: Chief Executive Officer

Address to Notice:

 

c/o Access Integrated Technologies, Inc.

55 Madison Avenue

Suite 300

Morristown, NJ 07960

 

With a copy to (which shall not constitute

notice):

 

Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10178

Attention: Jonathan Cooperman



 

 

 

 

 

 

 

PLX ACQUISITION CORP.

By: /s/ A. Dale Mayo  

Name: A. Dale Mayo
Title: Chief Executive Officer

 

Address to Notice:

 

c/o Access Integrated Technologies, Inc.

55 Madison Avenue

Suite 300

Morristown, NJ 07960

 

With a copy to (which shall not constitute

notice):

 

Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10178

Attention: Jonathan Cooperman

 

 

 

 

 

 

 

Annex I to

Guaranty

SUBSIDIARY GUARANTY SUPPLEMENT, dated as of ________________, 200_, made by
______________________________, a ______________ (the “Additional Guarantor”),
in favor of and for the benefit of the Purchasers. All capitalized terms not
defined herein shall have the meaning ascribed to them in the Guaranty referred
to below.

W I T N E S S E T H:

WHEREAS, Access Integrated Technologies, Inc., a Delaware corporation , the
Purchasers, among others, have entered into a Securities Purchase Agreement,
dated as of October ___, 2006 (as amended, supplemented or otherwise modified
from time to time, the “Securities Purchase Agreement”);

WHEREAS, in connection with the Securities Purchase Agreement, certain of the
Company’s Subsidiaries (other than the Additional Guarantor) have entered into a
Subsidiary Guaranty, dated as of October ___, 2006, (as amended, supplemented or
otherwise modified from time to time, the “Guaranty”) in favor of and for the
benefit of the Purchasers;

WHEREAS, the Securities Purchase Agreement requires the Additional Guarantor to
become a party to the Guaranty; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Subsidiary Guaranty Supplement in order to become a party to the Guaranty;

NOW, THEREFORE, IT IS AGREED:

1.       Guaranty. By executing and delivering this Subsidiary Guaranty
Supplement, the Additional Guarantor, as provided in Section 5.11 of the
Guaranty, hereby becomes a party to the Guaranty as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder. In furtherance of the
foregoing, the Additional Guarantor, as security for the payment and performance
in full of the Obligations, does jointly and severally with the other
Guarantors, unconditionally and irrevocably guarantee the prompt and complete
payment and performance by the Company when due (whether at the stated maturity
by acceleration or otherwise) of the Company Obligations. Each reference to a
“Subsidiary” or a “Guarantor” in the Guaranty shall be deemed to include the
Additional Guarantor. The Guaranty is hereby incorporated herein by reference.
The Additional Guarantor hereby represents and warrants as to itself that each
of the

 

 

 

 

 

representations and warranties contained in Section 3 of the Guaranty applicable
to it is true and correct on and as the date hereof (after giving effect to this
Subsidiary Guaranty Supplement) as if made on and as of such date.

2.       Representations of Additional Guarantor. The Additional Guarantor
represents and warrants to the Purchasers that this Subsidiary Guaranty
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

3.       Counterparts; Binding Effect. This Subsidiary Guaranty Supplement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract. This Subsidiary
Guaranty Supplement shall become effective when (a) each Purchaser shall have
received a counterpart of this Subsidiary Guaranty Supplement that bears the
signature of the Additional Guarantor and (b) the each Purchaser has executed a
counterpart hereof. Delivery of an executed counterpart of a signature page of
this Subsidiary Guaranty Supplement by telecopy shall be effective as delivery
of a manually executed counterpart of this Subsidiary Guaranty Supplement.

4.       Full Force and Effect. Except as expressly supplemented hereby, the
Guaranty shall remain in full force and effect.

5.       Severability. Any provision of this Subsidiary Guaranty Supplement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability in
such jurisdiction of the remaining provisions hereof and of the Guaranty; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

6.       Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 5.2 of the Guaranty. All communications and
notices hereunder to the Additional Guarantor shall be given to it at the
address set forth under its signature below.

7.       Fees and Expenses. The Additional Guarantor agrees to reimburse the
each Purchaser for its reasonable out-of-pocket expenses in connection with this

 

 

 

 

 

Subsidiary Guaranty Supplement, including the reasonable fees and other charges
of counsel to each Purchaser.

8.       GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS SUBSIDIARY GUARANTY SUPPLEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

IN WITNESS WHEREOF, the undersigned has caused this Subsidiary Guaranty
Supplement to be duly executed and delivered as of the date first above written.

[ADDITIONAL GUARANTOR]

By:  

Name:
Title:

 

Address to Notice:

 

 

 

 

 

 

 

SUBSIDIARY GUARANTY

 

made by

 

THE GUARANTORS NAMED HEREIN

 

and

 

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

 

as Guarantors

 

in favor of

 

THE PURCHASERS REFERRED TO HEREIN

 

Dated as of October ___, 2006

 

 

 

 

 

 

 

TABLE OF CONTENTS

Page

section 1 DEFINED TERMS

2

 

1.1

Definitions

2

 

1.2

Other Definitional Provisions

3

section 2 GUARANTEE

4

 

2.1

Guarantee

4

 

2.2

Right of Contribution

5

 

2.3

No Subrogation

5

 

2.4

Amendments, etc. with Respect to the Company Obligations

5

 

2.5

Guarantee Absolute and Unconditional

6

 

2.6

Reinstatement

6

 

2.7

Payments

7

 

2.8

Information

7

section 3 REPRESENTATIONS AND WARRANTIES

7

 

3.1

Representations in Securities Purchase Agreement

7

 

3.2

Satisfaction or Waiver of Conditions Precedent

7

 

3.3

Credit Analysis

7

section 4 COVENANTS

8

section 5 MISCELLANEOUS

8

 

5.1

Amendments; Waivers

8

 

5.2

Notices

8

 

5.3

No Waiver; Cumulative Remedies

9

 

5.4

Enforcement Expenses; Indemnification

9

 

5.5

Successors and Assigns

9

 

5.6

Counterparts; Guarantor’s Separate Guarantees

9

 

5.7

Severability

10

 

5.8

Headings

10

 

5.9

GOVERNING LAW

10

 

5.10

Acknowledgments

11

 

5.11

Additional Guarantors

11

 

5.12

Survival of Representations and Warranties

12

 

 

 

 

 

 

 

 

 